Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 1 of 39




             EXHIBIT A
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 2 of 39 NYSCEF: 02/05/2021
                                                                          RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
                                                                      SUMMONS
             ANALIZ FERNANDEZ,
                                                                      Index No.
                                             Plaintiff(s),
                                                                      Plaintiff designates
                                                                      NEW YORK County as the
                  -against-
                                                                      place of trial based on the location of
                                                                      Defendant’s principal place of
             ST. MORITZ SECURITY SERVICES, INC.;
                                                                      business.
             SAMUEL VALDEZ, individually and as owner,
             officer, director, manager, employee, representative
                                                                      Defendant’s Business Address:
             and/or agent of ST. MORITZ SECURITY
                                                                      St. Moritz Security Services, Inc.
             SERVICES, INC.; and
                                                                      1177 6th Avenue, Suite 5127
             CASSANDRA TABLER, individually and as owner,
                                                                      New York, NY 10037
             officer, director, manager, employee, representative
             and/or agent of ST. MORITZ SECURITY
             SERVICES, INC.,

                                             Defendant(s).


            To the above-named Defendants:

                     YOU ARE HEREBY SUMMONED to answer the Complaint of Plaintiffs in this action
            and to serve a copy of your Answer, or, if the Complaint is not served with this Summons, to serve
            notice of appearance, on the Plaintiff’s attorneys within twenty (20) days after service of this
            Summons, exclusive of the day of service (or within thirty (30) days after the service is complete
            if this Summons is not personally delivered to you within the State of New York); and in case of
            your failure to appear or answer, judgment will be taken against you by default for the relief
            demanded in the Complaint.

            JURY TRIAL DEMANDED

            DATED:            New York, New York                 Yours, etc.,
                              February 5, 2021                   LAW OFFICE OF
                                                                 THOMAS S. MIRIGLIANO, ESQ., P.C.


                                                                 By: ________________________________
                                                                        Thomas S. Mirigliano, Esq.
                                                                        115 Broadway – Fifth Floor.
                                                                        New York, New York 10006
                                                                        (917) 426-2688
                                                                        tsm@miriglianolaw.com
                                                                        Attorneys for Plaintiff


This is a copy of a pleading filed electronically pursuant to1 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         1 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1       Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 3 of 39 NYSCEF: 02/05/2021
                                                                          RECEIVED




            Defendants’ Addresses:

            ST. MORITZ SECURITY SERVICES, INC.
            1177 6th Avenue, Suite 5127
            New York, New York 10037

            SAMUEL VALDEZ
            117 6th Avenue, Suite 5127
            New York, New York 10037

            CASSANDRA TABLER
            117 6th Avenue, Suite 5127
            New York, New York 10037




This is a copy of a pleading filed electronically pursuant to2 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         2 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1        Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 4 of 39 NYSCEF: 02/05/2021
                                                                           RECEIVED




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK

             ANALIZ FERNANDEZ,
                                             Plaintiff(s),
                                                                       Index No.
                  -against-

             ST. MORITZ SECURITY SERVICES, INC.;
             SAMUEL VALDEZ, individually and as owner,
             officer, director, manager, employee, representative
                                                                            VERIFIED COMPLAINT
             and/or agent of ST. MORITZ SECURITY
             SERVICES, INC.; and
             CASSANDRA TABLER, individually and as owner,
             officer, director, manager, employee, representative
             and/or agent of ST. MORITZ SECURITY
             SERVICES, INC.,

                                             Defendant(s).


                    Plaintiff, ANALIZ FERNANDEZ (“Plaintiff”), by and through her attorneys, Law Office

            of Thomas S. Mirigliano, Esq., P.C., as and for her Complaint in this action against Defendants

            ST. MORITZ SECURITY SERVICES, INC. (“St. Moritz”), SAMUEL VALDEZ (“Valdez”), and

            CASSANDRA TABLER (“Tabler”) (collectively, “Defendants”), hereby alleges as follows:

                                              NATURE OF THE ACTION

                    1.        This is an action to redress the Defendants’ unlawful employment practices,

            including sexual harassment, gender discrimination and retaliation, under the New York Human

            Rights Law, New York Executive Law §§ 290 et seq. (the “NYSHRL”) and the New York City

            Human Rights Law, New York City Administrative Code §§ 8-101 et seq. (the “NYCHRL”), for

            which Plaintiff seeks compensatory damages, punitive damages, the costs of this action, and

            reasonable attorneys’ fees.




This is a copy of a pleading filed electronically pursuant to3 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         3 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1        Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 5 of 39 NYSCEF: 02/05/2021
                                                                           RECEIVED




                    2.     The factual basis for Plaintiff’s claims, recounted in detail herein, includes a long

            history of discriminatory and retaliatory acts, as well as a sexually hostile and abusive work

            environment endured by Plaintiff, during which her immediate supervisor, Defendant Valdez,

            repeatedly bullied, demeaned, objectified, molested, propositioned, and harassed her.

                    3.     When Plaintiff complained about the severe and pervasive conditions to which she

            was subjected, the Defendants herein, including Valdez, retaliated against her and/or otherwise

            permitted the unlawful sexual harassment to continue unchecked.

                                                        PARTIES

                    4.     Plaintiff Analiz Fernandez, at all times relevant herein, is and was a female

            individual residing in the State of New Jersey, and is and was an “employee” of Defendant St.

            Moritz entitled to protection under the NYSHRL and the NYCHRL.

                    5.     Defendant St. Moritz, at all times relevant herein, is and was a Pennsylvania

            corporation authorized to do business in the State of New York. At all relevant times herein, St.

            Moritz maintained a principal place of business at 1167 6th Avenue, 5th Floor, New York, New

            York 10036, and regularly transacts business in New York. St. Moritz is and was an “employer”

            within the meaning of the NYSHRL and the NYCHRL.

                    6.     Defendant Valdez, at all times relevant herein, is and was employed by Defendant

            St. Moritz as a Regional Manager and had supervisory control over Plaintiff, including the

            authority to make personnel decisions concerning Plaintiff’s work schedule, assignments, salary

            and other employment benefits, which qualifies Valdez, at all times relevant herein, as an

            “employer” within the meaning of the NYSHRL and the NYCHRL.

                    7.     At all times relevant herein, Valdez actively and directly participated in the

            discrimination, harassment and unlawful retaliation committed against Plaintiff.




This is a copy of a pleading filed electronically pursuant to4 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         4 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 6 of 39 NYSCEF: 02/05/2021
                                                                            RECEIVED




                    8.      Defendant Tabler, at all times relevant herein, is and was employed by the

            Defendant St. Moritz as a Vice President of Human Resources. Defendant Tabler is being sued in

            this action as an Aider and Abettor under the NYSHRL and the NYCHRL as she aided, abetted,

            incited, compelled and/or coerced the acts against Plaintiff that are forbidden under the NYHRL

            and the NYCHRL, and/or actually participated in the conduct giving rise to Plaintiff’s claims and

            is thereby personally liable for her discriminatory and retaliatory treatment against Plaintiff under

            the NYSHRL and the NYCHRL.

                                             JURISDICTION AND VENUE

                    9.      This Court has jurisdiction over Defendants pursuant to CPLR §§ 301 and 302(a)

            because the Defendants have their principal place of business and/or regularly transact business in

            the State of New York, and because Defendants have committed tortious acts within the State of

            New York or outside of New York arising out of that business activity, thereby causing injury in

            this State, and resulting in the claims made herein.

                    10.     Venue is proper in the County of New York under CPLR § 503 because Defendants,

            or some of them, maintain offices and conduct business in the County of New York. Also, a

            substantial part of the events forming the subject-matter of this action took place in such County.

                                FACTS RELEVANT TO ALL CAUSES OF ACTION

                    11.     Plaintiff is a former employee of Defendant St. Moritz.

                    12.     In or about August 2016, Plaintiff was hired by St. Moritz for the position of

            Recruiter and was assigned to St. Moritz’s New York City office located at 1167 6th Avenue, 5th

            Floor, New York, New York (the “Office”), until she resigned. Throughout her employment with

            St. Moritz, Plaintiff was directly supervised by, and reported to, Defendant Valdez.




This is a copy of a pleading filed electronically pursuant to5 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         5 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1          Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 7 of 39 NYSCEF: 02/05/2021
                                                                             RECEIVED




                     13.      As the Regional Manager, Defendant Valdez was the highest-ranking manager in

            St. Moritz’s New York City office. Upon information and belief, the decision to hire Plaintiff was

            made by Valdez.

                     14.      At all times relevant herein, Plaintiff was qualified for her position and remained a

            capable, faithful and exceptional employee.

                     15.      Unfortunately, Plaintiff’s dedication to her job was overshadowed by an offensive

            and sexually hostile work environment where female employees, including Plaintiff, were

            continually subjected to pervasive and systemic discrimination and/or unlawful harassment based

            on their gender – perpetrated by Defendant Valdez, in particular.

                     16.      Valdez’s repeated inappropriate and sexually charged comments and conduct are

            widely known throughout St. Moritz’s offices, and he wields the unchecked power and authority

            to engage in such improper conduct with impunity.

                     17.      Shortly after Plaintiff’s employment began, Valdez made it clear that he desired a

            personal, sexual relationship with Plaintiff, which Plaintiff did not desire or welcome.

                     18.      By way of example only, just a few months into Plaintiff’s employment, Valdez

            began to inquire into Plaintiff’s personal life as to matters concerning her family and romantic

            partners. Plaintiff also observed Valdez make similar inquiries to another female employee,

            hereinafter referred to as “Jane Doe”, with whom Valdez would later have a sexual relationship1.

                     19.      Valdez also began making regular, unwelcome comments towards Plaintiff

            centered around his sexual thoughts, acts, and erotic predilections.




            1
             Upon information and belief, the relationship between Jane Doe – whose true identity is known to the Plaintiff –
            and Valdez was the subject of an internal sexual misconduct investigation by St. Moritz, eventually resulting in Jane
            Doe’s resignation or termination in or about 2019. Based on the foregoing, Plaintiff is unsure of any privacy
            protections to which Jane Doe may be entitled, thus this individual will be referred to as “Jane Doe” herein.


This is a copy of a pleading filed electronically pursuant to6 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         6 of               38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 8 of 39 NYSCEF: 02/05/2021
                                                                            RECEIVED




                    20.     Moreover, Valdez frequently commented on Plaintiff’s appearance in a suggestive

            manner. In sum and substance, Valdez’s comments to Plaintiff included the following:

                    (a) He told her that she “looked refreshing”;

                    (b) He told her she “smelled good”; and

                    (c) He told her she “looked good in those pants, [she] should wear them more often”.

                    21.     The foregoing comments were often made in the presence of other coworkers,

            which only added to Plaintiff’s discomfort.

                    22.     Sadly, this sort of unwelcome conversation was the norm at the Office and occurred

            regularly over the course of Plaintiff’s employment with St. Moritz.

                    23.     To discourage the lewd and inappropriate comments coming from Valdez, Plaintiff

            eventually began wearing looser-fitting, more masculine-looking clothing to work.

                    24.     Still, on numerous occasions, Valdez made certain comments and engaged in

            certain conduct which amounted to sexual advances towards Plaintiff, even commenting on the

            noticeably looser-fitting pants she wore at work and how they did not “fit [her physique].”

                    25.     In early 2017, Plaintiff became so disturbed by Valdez’s behavior towards her that

            she approached Jane Doe with her concerns. Since Plaintiff and Jane Doe were the only female

            employees at the Office, and because Jane Doe had been subjected to similar comments and

            conduct from Valdez, Plaintiff felt most comfortable discussing the matter with her.

                    26.     Jane Doe confided in Plaintiff that Valdez sent Jane Doe “creepy” text messages

            unrelated to business and outside of business hours. Jane Doe also stated that Valdez tried to force

            her to touch him in a sexual manner. Unfortunately, however, Jane Doe was not interested in

            addressing her concerns with upper management and/or human resources at that time.




This is a copy of a pleading filed electronically pursuant to7 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         7 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1         Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 Page 9 of 39 NYSCEF: 02/05/2021
                                                                            RECEIVED




                    27.     Shortly thereafter, on February 14, 2017, Valdez gave Plaintiff a highly sexualized

            cartoon image of Wonder Woman as a Valentine’s Day gift. The image depicts Wonder Woman

            with enlarged breasts, a small waist, and provocative clothing. Valdez left a note on the back of

            the drawing stating, “Anna, this is a reminder of how I see you. Powerful, smart, and independent.”

                    28.     The Wonder Woman cartoon made Plaintiff extremely uncomfortable and upset.

                    29.     Indeed, while employed at St. Moritz, Plaintiff received numerous handwritten

            notes from Valdez, including the following:

                    (a) After asking Plaintiff on a date, Valdez handed Plaintiff a notecard on which he wrote:
                        “Drinks”, “Laughs @ Museum of Sex”, “Dinner Fior De Mayo”, “Ice Cream or More
                        Drinks” and “Curfew 1030”;

                    (b) After making an inappropriate comment to which Plaintiff objected, Valdez gave her
                        another notecard on which he wrote: “I was kidding. I give out free hugs and hi fives.
                        Love Sam”;

                    (c) In another apology note, Valdez gave Plaintiff a notecard on which he wrote: “Hi Im
                        sorry. Your awesome [sic]. Im annoying Be my friend again and I will buy you [drawn
                        blank line] with watermelon on top. Love Sam.”; and

                    (d) Valdez gave Plaintiff a sheet of loose-leaf with the words “I [heart] you” written on it.

                    30.     In addition to the handwritten notes mentioned above, Plaintiff received several

            inappropriate and sexually suggestive text messages from Valdez.

                    31.     In one such text message, Valdez described a dream he allegedly had in which he

            and Plaintiff were in bed together and Plaintiff removed her “Baywatch”-type bathing suit to

            expose her breasts to him.

                    32.     Because these text messages made Plaintiff uncomfortable, she would quickly

            change the subject, or, more often, would not reply at all.




This is a copy of a pleading filed electronically pursuant to8 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         8 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      10 of 39 NYSCEF: 02/05/2021




                    33.    When Plaintiff did not respond, Valdez occasionally sent follow-up texts, some of

            which were sexually aggressive. On one occasion, after sending an inappropriate text that Plaintiff

            ignored, Valdez sent a follow-up text message to Plaintiff stating, “I love it when you get mad.”

                    34.    In addition, Valdez regularly pressured Plaintiff to explain her failure to respond to

            his personal text messages. As a result, Plaintiff began feeling obligated to humor Valdez when he

            communicated with her regarding matters unrelated to business. However, Valdez oftentimes took

            Plaintiff’s polite responses as an opportunity to make inappropriate and/or sex-related comments.

                    35.    By way of example only, following a text message exchange with Plaintiff, Valdez

            wrote, “You need to get butt … You need to feel wanted.” In other words, she needed to have sex.

                    36.    On another occasion, Valdez sent Plaintiff a text message that said: “You take a

            bath while I poop in the toilet … [w]e can talk about boys and life.”

                    37.    As previously mentioned, and as is described in more detail below, Valdez

            repeatedly sought to engage Plaintiff in conversations about her personal life, especially her

            romantic relationships. Valdez would then exploit the personal information he was able to elicit

            from Plaintiff when subjecting Plaintiff to his unwanted sexual advances.

                    38.    Plaintiff later changed her phone number to avoid these conversations with Valdez.

                    39.    Valdez, however, pressured Plaintiff to give him her new phone number, citing

            work communications as the reason he needed it.

                    40.    In another example of Valdez’s sexually charged hostility, on or about June 15,

            2017, while Plaintiff was on a business call with an applicant, there was a loud conversation

            occurring between Valdez and Jane Doe which made it hard for Plaintiff to hear. Plaintiff

            respectfully asked Valdez and Jane Doe to lower their voices. Instead of lowering his voice, Valdez




This is a copy of a pleading filed electronically pursuant to9 New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                         9 of    38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      11 of 39 NYSCEF: 02/05/2021




            spoke even louder and responded, “Suck my dick!” Plaintiff was shocked and humiliated at this

            response, especially because Valdez shouted loud enough for everyone in the office to hear him.

                    41.    Immediately thereafter, Plaintiff sent Valdez an email informing him that she was

            offended by his choice of words. Although Valdez apologized, he was defensive in his response.

                    42.    In another incident, on or about September 27, 2017, Plaintiff and Valdez attended

            a career fair together at the Borough of Manhattan Community College (“BMCC”) as

            representatives of St. Moritz.

                    43.    While Plaintiff and Valdez were in a taxi on their way to BMCC, Plaintiff received

            a personal phone and became visibly upset. Seeing an opportunity to take advantage of Plaintiff’s

            vulnerability, Valdez placed his hand over Plaintiff’s hand, which was resting on her inner thigh.

            Plaintiff became even more dismayed by Valdez’s touching her in that manner, and as soon as they

            arrived at BMCC she immediately jumped out of the taxi and ran, in tears, to the nearest restroom

            to call her mother. Later, Plaintiff did not accompany Valdez back to the Office, opting instead to

            take a separate mode of transportation.

                    44.    Realizing that his inappropriate behavior had upset Plaintiff, in the days that

            followed the taxi incident, Valdez sent Plaintiff a flower arrangement. Then, when Valdez noticed

            Plaintiff was still avoiding him at the office, he gave Plaintiff a drawing on poster paper with the

            words “Sorry I didn’t say hi” written on it and signed “Sam I Am”.

                    45.    Although Plaintiff thought that Valdez’s statements and conduct, which amounted

            to sexual overtures, were inappropriate and unwelcome, she politely but resolutely made it clear

            that she was declining all of Valdez’s sexual advances. Plaintiff repeatedly told Valdez that she

            had no interest in pursuing any type of relationship with him and that they were just coworkers.

                    46.    Nevertheless, Valdez’s inappropriate behavior persisted.




                                                            10New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      10 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      12 of 39 NYSCEF: 02/05/2021




                    47.    One of the most egregious examples of Valdez’s sexual harassment occurred in or

            about November 2017, while Plaintiff was home sick with a respiratory infection.

                    48.    Plaintiff had recently moved to a new apartment in New Jersey, and while she was

            recovering at home from her illness, Valdez took the opportunity to personally deliver to Plaintiff

            certain “housewarming presents” he had purchased for her.

                    49.    When Valdez arrived at Plaintiff’s residence to deliver the gifts, Plaintiff was home

            with her father and a male friend. Valdez proceeded to drop off two packages.

                    50.    One package contained a set of cooking pots, as well as some tea, honey, and

            cinnamon sticks. However, the second package contained a large, vibrating sex toy.

                    51.    After he left, Valdez sent a WhatsApp message to Plaintiff wherein he directed her

            to open the second package – which contained the vibrating sex toy – when she was by herself. In

            that same message thread, he also wrote that the sex toy was Plaintiff’s “new [boyfriend]”.

                    52.    Unfortunately, Plaintiff did not immediately see Valdez’s message, and it was her

            father who opened the second package assuming he would find another “housewarming gift.”

            Needless to say, it was not what he expected.

                    53.    Upon seeing what was in the box, Plaintiff’s father became extremely distraught

            and irate that his daughter had been given a vibrating sex toy by her boss, and, even worse, that

            Valdez had personally delivered it to her home knowing that her father was present.

                    54.    Valdez’s inappropriate “gift,” and her father’s reaction to it, caused Plaintiff

            extreme distress and embarrassment.

                    55.    When she returned to the Office, Plaintiff, in tears, reported what had happened to

            several coworkers, including Jane Doe and certain supervisors who were present. One of the

            supervisors, who is no longer employed at St. Moritz, told Plaintiff that he was not surprised about




                                                            11New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      11 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      13 of 39 NYSCEF: 02/05/2021




            it because of the way in which Valdez acted towards Plaintiff at the Office. Plaintiff understood

            this remark to mean that Valdez’s inappropriate conduct towards her was obvious to everyone.

                    56.    Furthermore, Ben Munoz (“Munoz”), an Operations Manager at St. Moritz,

            informed Plaintiff that something similar had happened in the past with another female recruiter,

            who ultimately left because of Valdez’s improper conduct.

                    57.    Upon information and belief, at all relevant times herein, Valdez used his position

            at St. Moritz to seek out and hire young women with whom he would invariably pursue a romantic

            and/or sexual relationship. In essence, Valdez used his position to operate his own personal dating

            service, treating all the females in the Office as potential lovers.

                    58.    Indeed, immediately following the sex toy incident, Valdez began to focus more of

            his improper attention on Jane Doe. It soon became obvious that Valdez was having a sexual

            relationship with Jane Doe, whom he also supervised. Although this relationship was a blatant

            violation of St. Moritz’s Non-Fraternization Policy, Valdez made sure that Plaintiff knew about it.

                    59.    For example, on several occasions, Valdez would loudly call Jane Doe into his

            office and close the door behind her. A few times, in a clear effort to get Plaintiff’s attention,

            Valdez successfully made and maintained eye contact with Plaintiff as he was closing the door.

            When Jane Doe emerged from Valdez’s office, it was apparent that they had just engaged in some

            type of sex act, which made Plaintiff extremely uncomfortable.

                    60.    In fact, on at least one occasion, when these “meetings” concluded, Jane Doe left

            Valdez’s office with several shirt buttons undone, revealing her bra underneath. This wildly

            inappropriate workplace conduct perpetrated in Plaintiff’s presence disgusted Plaintiff and

            contributed to the severely hostile and sexualized work environment she endured.




                                                            12New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      12 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      14 of 39 NYSCEF: 02/05/2021




                    61.    Despite the foregoing, and since he had faced no repercussions for the sex toy

            incident, Valdez continued to harass and make sexual overtures towards Plaintiff.

                    62.    Upon information and belief, in the beginning of 2018, Valdez became aware that

            Plaintiff’s relationship with her former boyfriend was nearing its end. As he had always done,

            Valdez sought to manipulate Plaintiff’s emotional vulnerability by constantly inundating her with

            questions regarding the status of her relationship and presenting himself as a source of comfort. In

            this regard, Valdez frequently called Plaintiff into his office to have these conversations. Once

            Plaintiff was in his office, he would shut the door, which made Plaintiff more uncomfortable.

                    63.    During this time, Plaintiff noticed that Valdez was trying to take advantage of her

            situation and was aggressively pursuing her again. By way of example only, Valdez frequently

            made inappropriate comments to Plaintiff about her relationship and the type of man he thought

            she “deserved.” The implication was that Valdez was the type of man that she deserved.

                    64.    Moreover, in or about April 2018, Valdez overheard Plaintiff on the phone with her

            then-boyfriend engaged in an emotional conversation. After Plaintiff ended the call, Valdez

            entered her office without warning and began giving Plaintiff his unsolicited opinions about her

            personal life, among other things, and made more unwanted sexual advances. Plaintiff, in a highly

            emotional state, strongly objected to Valdez’s comments and demanded to be left alone.

                    65.    Thereafter, on or about April 10, 2018, Valdez gave Plaintiff a sealed envelope with

            the words “Open Me On The Bus” written on it. This envelope contained another handwritten

            letter from Valdez to Plaintiff which stated, in pertinent part:

                    Hi I want to apologize for the words I choose to describe who you are. You’ve
                    shown me who you are or a beautiful image of who you are and you have a person
                    with a tight grip on you. That grip changes your judgment skills. Although we are
                    work friends I value you more than you know. Your happiness means a lot to me …




                                                            13New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      13 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      15 of 39 NYSCEF: 02/05/2021




                    66.    At that point, Plaintiff’s tolerance for the discriminatory and demeaning workplace

            environment had worn extremely thin, and she explicitly complained to Valdez that his sexual,

            personal, and invasive comments and conduct made her feel great stress and discomfort.

                    67.    Despite Plaintiff’s complaints, Valdez made no efforts to moderate his

            discriminatory and harassing behavior. Instead, Valdez became hostile and began to unlawfully

            retaliate against Plaintiff for adamantly refusing his overtures and for complaining about his

            behavior, which further contributed to the abusive work environment he had created.

                    68.    By way of example only, in or about May 2018, Valdez cut Plaintiff’s work hours,

            resulting in a decrease in her pay.

                    69.    Furthermore, upon information and belief, Valdez knew that Jane Doe had

            developed a contentious relationship with Plaintiff stemming from Jane Doe’s jealousy over

            Valdez’s overtures towards Plaintiff. Thus, Valdez, seeking to exploit the acrimony between the

            only two females in the Office – one of whom he was in a sexual relationship with and the other

            he apparently wanted a relationship with – told Jane Doe that Plaintiff had unsuccessfully tried to

            pursue a relationship with him, which he supposedly rebuffed. As a result, Jane Doe became more

            openly hostile towards Plaintiff and actively tried to have her terminated.

                    70.    Over the next year or so, Jane Doe not only sabotaged Plaintiff’s work, but she also

            documented Plaintiff’s purported errors to create a record that Valdez could use to justify any

            prospective adverse employment action he took against Plaintiff.

                    71.    Additionally, because of her relationship with Valdez, Jane Doe became Valdez’s

            de facto second-in-command, which granted her an unofficial level of authority over Plaintiff.




                                                            14New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      14 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      16 of 39 NYSCEF: 02/05/2021




                    72.    Upon information and belief, Valdez directed and assisted Jane Doe in her efforts

            to establish a basis for Plaintiff’s termination, which is the outcome they both desired. In sum,

            Valdez used Jane Doe as a proxy to do his dirty work.

                    73.    By way of example only, on or about December 12, 2018, based on allegations

            made by Jane Doe, Valdez reprimanded Plaintiff for failing to obtain important paperwork from

            an applicant. In response to these allegations, Plaintiff vigorously defended herself in an email

            exchange with Valdez that continued into the next day.

                    74.    On December 13, 2018, Plaintiff sent Valdez her final email on the subject and

            concluded with the following sentence:

                    The back and forth, harassing, the lies have to stop Sam and that’s all I’m saying.

                    75.    By making the above statement, Plaintiff was again putting Valdez on notice that

            his conduct towards her was unacceptable. Still, Valdez was not deterred.

                    76.    Shortly after Plaintiff sent the December 13th email, Valdez called Plaintiff on the

            phone and told her that he was speaking to a “lawyer friend” of his regarding a “harassment email”

            he had received. He then menacingly read the last sentence of Plaintiff’s December 13th email in

            its entirety to her. This incident was simply an escalation of Valdez’s psychological abuse.

                    77.    After the above episode, Plaintiff confronted Jane Doe about the hostility between

            them. During this confrontation, Jane Doe questioned Plaintiff about Plaintiff’s alleged romantic

            involvement with Valdez, and she further conceded that her hostility towards Plaintiff was based

            on what Valdez had told her. Plaintiff made it clear that she was not, nor had she ever been

            interested in pursuing a romantic relationship with Valdez.




                                                            15New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      15 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      17 of 39 NYSCEF: 02/05/2021




                    78.     Thereafter, on January 17, 2019, Plaintiff arrived at the office to find her personal

            belongings removed from her desk and scattered on the floor. She immediately complained to

            Valdez via email about this harassing invasion of her privacy.

                    79.     In response, Valdez sent an email to all the employees in the office stating:

                    Team,

                    We need to make sure that we are respectful to everyone’s work space. If there is
                    something that’s needed just ask.

                    These type of thing [sic] can make an uncomfortable work environment.

                    80.     Plaintiff understood Valdez’s mention of an “uncomfortable work environment” as

            a veiled reference to his earlier phone call in which he taunted Plaintiff about her claims of

            harassment against him. After reading his response, Plaintiff knew that Valdez was the individual

            responsible for removing her personal belongings from her desk and putting them on the floor, and

            that he did so in retaliation for the conversation she had had with Jane Doe only days earlier.

                    81.     Although Plaintiff competently performed her job at St. Moritz, Valdez himself

            contrived unwarranted allegations of her poor employment performance and workplace attitude

            and made several complaints via email about Plaintiff. Plaintiff found Valdez’s conduct notable

            because he had previously discussed any work-related concerns in private with Plaintiff, but he

            now appeared to be actively attempting to make a record of Plaintiff’s purported misconduct.

                    82.     Beginning on or about March 2, 2019, Plaintiff and Valdez engaged in a particularly

            heated discussion via email after Valdez falsely accused Plaintiff of violating work protocol. Over

            the next two weeks, several emails were sent back and forth between Plaintiff and Valdez.

                    83.     During this email exchange, on March 6, 2019, Plaintiff came into the office and

            again noticed that her personal belongings had been moved from her desk. However, this time, a

            post-it note was left on the desk, which read: “Sorry Cleaning Your Belongings! – Cleaner”. Upon



                                                            16New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      16 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      18 of 39 NYSCEF: 02/05/2021




            seeing this note, Plaintiff was convinced that Valdez had once again gone through her personal

            belongings in her desk. Despite the exclusion of his name, Plaintiff reasoned that the note was left

            by Valdez because he had frequently left similar notes on her desk in the past. It also seemed odd

            to Plaintiff that the cleaning staff would have left such a note.

                    84.    Around this time, Plaintiff began experiencing tremendous levels of stress because

            of Valdez’s treatment of her and the complete breakdown in civil discourse between them. To calm

            her anxiety, Plaintiff felt it was necessary to take some time off from work.

                    85.    To that end, on or about March 2, 2019, Plaintiff attempted to contact Defendant

            Tabler to inquire as to how many days of paid sick leave (“PSL”) she was entitled to, because

            Plaintiff did not trust Valdez to be truthful with her. Plaintiff also wanted to advise Tabler that

            Plaintiff was taking time off because of Valdez’s conduct. At that point, Plaintiff was still too

            afraid and embarrassed to report the sexual harassment but wanted to make human resources aware

            of the anxiety Valdez was causing her.

                    86.    Despite sending Tabler multiple emails over a two-week period, Tabler did not

            provide a prompt response. Instead, on or about March 14, 2019, Tabler contacted Plaintiff and

            indicated that any questions regarding PSL are more appropriately addressed directly with Valdez

            and she did not address the “stressful situation” Plaintiff had mentioned in her emails.

                    87.    On March 17, 2019, Tabler sent Plaintiff an email confirming that Plaintiff was

            entitled to a full week of PSL every year. Tabler further indicated that she would “confirm with

            Sam” whether Plaintiff had used any PSL that year.

                    88.    Between March 8 and 21, 2019, Plaintiff used three (3) days of her PSL.

                    89.    On or about March 21, 2019, Plaintiff received an email from Valdez which stated:

                    Ana,




                                                            17New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      17 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      19 of 39 NYSCEF: 02/05/2021




                    I noticed that you have cleaned out your office space. If there so [sic] something I
                    should know or be expecting? We have not had a chat in some time which always
                    helps the soul. Please to my office [sic] when you can let me know if 0930 works.

                    90.    In response, Plaintiff advised Valdez that she did not clean out her office space, but

            rather, she brought certain personal belongings home because of the continued invasion of her

            privacy she was experiencing at the Office.

                    91.    That same day, Plaintiff submitted her time sheets to Valdez for approval for the

            pay period of March 8, 2019 through March 21, 2019.

                    92.    When Plaintiff received her paycheck, she noticed that she was not paid for one of

            her PSL days. Upon realizing the discrepancy, Plaintiff immediately confronted Valdez. In

            response, Valdez told Plaintiff that he did not include that final day because he “did not know what

            [Plaintiff] was using [the days] for.” Plaintiff knew that she was entitled to these days off without

            an explanation, and that Valdez’s decision in this regard was arbitrary and wrong.

                    93.    Nevertheless, on March 27, 2019, Valdez sent Plaintiff an email wherein he

            conceded that Plaintiff was in fact entitled to be paid for the relevant PSL day and claimed to have

            accidentally missed it when he was reviewing her time sheet. Valdez also appeared angry that

            Plaintiff went directly to Tabler to inquire about her PSL.

                    94.    Thereafter, upon information and belief, Valdez’s sexual relationship with Jane

            Doe was reported to St. Moritz’s Human Resources Department.

                    95.    This event preceded an incident at the Office during which Jane Doe became visibly

            angry with Valdez because he would not give Jane Doe approval for something she needed. During

            this incident, Jane Doe stated to Valdez, in sum and substance, “you approved of it when we got

            the conference room to be private.” Jane Doe shouted this statement loudly enough for everyone

            in the Office to hear, and it appeared to Plaintiff that Jane Doe had done so on purpose.




                                                            18New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      18 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      20 of 39 NYSCEF: 02/05/2021




                    96.    Jane Doe later told Plaintiff that Valdez had “crossed the line.”

                    97.    In or about April 2019, Tabler contacted Plaintiff by phone to inquire about the

            relationship between Valdez and Jane Doe. During this conversation, Plaintiff told Tabler what

            she knew about Valdez’s relationship with Jane Doe and also about the difficult and uncomfortable

            work environment Valdez created in general.

                    98.    Upon information and belief, Jane Doe was subsequently terminated or resigned

            from her position at St. Moritz, but nothing further was done to correct Valdez’s conduct.

                    99.    In the wake of Jane Doe’s departure, Valdez’s discriminatory and retaliatory

            conduct towards Plaintiff intensified. Among other things, Valdez stripped Plaintiff of certain job

            duties, purposely gave her conflicting information about what was expected of her and subjected

            her to increased scrutiny in the performance of her job. In addition, Valdez intentionally left

            Plaintiff out of important internal communications, which prevented Plaintiff from obtaining

            information necessary to the performance of her duties.

                    100.   A few months later, on or about June 3, 2019, while Plaintiff was speaking with

            Munoz and Jane Doe’s replacement, Shauna Richardson (“Richardson”), Valdez suddenly came

            over and put his arm around Plaintiff and left it there for an uncomfortably long time. Plaintiff was

            frozen with fear and embarrassment.

                    101.   Immediately thereafter, Richardson, having noticed Plaintiff’s reaction to Valdez’s

            inappropriate touching, privately asked Plaintiff if the situation made her uncomfortable. Plaintiff

            then pulled Richardson into the office they shared, closed the door and proceeded to discuss her

            feelings about the incident as well as Valdez’s sexual harassment in general.




                                                            19New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      19 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      21 of 39 NYSCEF: 02/05/2021




                    102.   Upon information and belief, Valdez was aware that they were discussing his

            actions, which prompted him to send an email to both Plaintiff and Richardson – the only two

            women in the office – advising them that they were not allowed to keep the door closed.

                    103.     After this incident, Valdez demanded that Plaintiff send him activity reports for

            the sole purpose of documenting her whereabouts at all times. Upon information and belief, none

            of the male employees at the Office were required to submit similar reports.

                    104.   By the summer of 2019, Plaintiff could no longer bear the severe and pervasive

            hostile and discriminatory work environment to which she was subjected at St. Moritz and decided

            to report all of Valdez’s inappropriate and harassing behavior, as described above, to Tabler.

                    105.   Over the next several months, Plaintiff and Tabler had numerous phone

            conversations wherein Plaintiff detailed the years of sexual harassment and abuse she endured

            from Valdez because of her gender. Plaintiff also provided Tabler with several items of evidence

            in support of her claims, and Tabler promised Plaintiff that she would investigate.

                    106.   Upon information and belief, Tabler did not conduct any significant investigation

            into the events set forth herein. Rather, Tabler and St. Moritz ignored them, thereby condoning

            them, and enabling the situation to endure.

                    107.   By way of example only, when Plaintiff asked if Tabler had spoken to Valdez about

            the sex toy, Tabler indicated that she did not do so specifically, but acknowledged that Valdez

            admitted to giving Plaintiff a “gift.” Tabler did, however, confirm that she was aware, by Valdez’s

            own admission, that Valdez had been interested in pursuing a romantic relationship with Plaintiff.

                    108.   During her conversations with Plaintiff, Tabler also acknowledged that “this is just

            another layer of the whole [Jane Doe]-Sam thing that I understand now,” indicating that Valdez’s

            misconduct extended beyond what Plaintiff was experiencing.




                                                            20New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      20 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      22 of 39 NYSCEF: 02/05/2021




                    109.   However, during one conversation, Tabler also flippantly dismissed Valdez’s

            behavior as an “error in judgment.”

                    110.   This made Plaintiff feel even more uncomfortable and utterly confounded.

                    111.   Irrespective of the foregoing, Tabler and/or St. Moritz made no serious efforts to

            address the complaints of discrimination and harassment Plaintiff made about Valdez, despite

            Tabler acknowledging the “longstanding” nature of it.

                    112.   In fact, despite knowing that many of St. Moritz’s employees with managerial and

            supervisory functions were independently aware of Valdez’s misconduct, including the field

            supervisors, Tabler cited “not want[ing] to create unnecessary information sharing” as the reason

            for never questioning them about Valdez’s conduct. Thus, no action was taken by anyone

            employed by St. Moritz to correct or otherwise address Valdez’s misconduct.

                    113.   Based on the lack of any responsive action by Tabler or St. Moritz to address her

            complaints of sexual harassment and discrimination, Plaintiff felt that Tabler and St. Moritz were

            telling her that her feelings of pain and humiliation were illegitimate and worthless.

                    114.   In or about August 2019, Plaintiff applied for and was granted leave under the

            Family and Medical Leave Act (“FMLA”) based on the severe anxiety and related gastrointestinal

            issues she was experiencing from the abusive and hostile work environment at St. Moritz.

                    115.   Plaintiff remained on leave through October 2019.

                    116.   Plaintiff returned to work at the end of November 2019. However, she resigned in

            December 2019 because of the severe and pervasively hostile and intimidating work environment

            created primarily by Valdez – a workplace where Plaintiff felt constantly harassed, undermined

            and pressured to resign.




                                                            21New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      21 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      23 of 39 NYSCEF: 02/05/2021




                    117.    As a result of the foregoing discriminatory and retaliatory conduct, Plaintiff has

            suffered the indignity of sexual harassment and discrimination, the invasion of her rights to be free

            from sexual harassment and discrimination, and great humiliation and embarrassment, which has

            manifested itself in emotional stress for which Plaintiff has been required to seek medical attention.

                                 AS AND FOR A FIRST CAUSE OF ACTION
                  (Sexual Harassment and Discrimination – New York State Human Rights Law)

                    118.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    119.    NYHRL § 296 provides, in relevant part:

                            It shall be an unlawful discriminatory practice: (a) For an employer or
                            licensing agency, because of the age, race, creed, color, national origin,
                            sexual orientation, military status, sex, disability, predisposing genetic
                            characteristics, or marital status of any individual, to refuse to hire or
                            employ or to bar or to discharge from employment such individual or to
                            discriminate against such individual in compensation or in terms, conditions
                            or privileges of employment.

                    120.    During the course of her employment, Plaintiff was subjected to unwelcome sexual

            harassment and discrimination based on her gender, marital status, sexual preference and/or other

            civilly protected classifications.

                    121.    Defendants have discriminated against Plaintiff by denying to her the equal terms

            and conditions of employment, including but not limited to subjecting her to disparate working

            conditions and denying her the opportunity to work in an employment setting free from unlawful

            discrimination and harassment.

                    122.    As described above, Plaintiff’s direct supervisor, Defendant Valdez, engaged in a

            continual course of conduct which was designed to compel Plaintiff to submit to Valdez’s sexual

            advances. Thus, among other things, the terms, conditions and privileges of her employment were

            dependent on whether or not she engaged in a sexual and/or romantic relationship with Valdez.



                                                            22New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      22 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      24 of 39 NYSCEF: 02/05/2021




                    123.   Valdez subjected Plaintiff to sexual harassment and discrimination that was so

            severe and pervasive that it altered the terms, conditions and privileges of Plaintiff’s employment.

                    124.   Defendant St. Moritz was, at all times relevant herein, responsible for ensuring a

            workplace free from harassment, discrimination and retaliation.

                    125.   Valdez, at all times relevant herein, was acting as and for St. Moritz.

                    126.   As a regional manager at St. Moritz, and the highest-ranking manager at the Office,

            Valdez was a high-level managerial employee and/or someone sufficiently elevated in St. Moritz’s

            business organization to be viewed as its proxy. Thus, St. Moritz is liable for the sexual harassment

            and other discriminatory conduct perpetrated by Valdez.

                    127.   Notwithstanding the foregoing, St. Moritz was aware of Valdez’s sexual

            harassment and other discriminatory conduct towards Plaintiff and took no steps to stop it even

            after Plaintiff complained.

                    128.   Also, upon information and belief, many of St. Moritz’s employees with managerial

            and supervisory functions were independently aware of Valdez’s misconduct, including Defendant

            Tabler. Thus, St. Moritz knew or should have known of Valdez’s misconduct, and instead of

            preventing and/or remedying such misconduct, St. Moritz condoned and/or acquiesced in it.

                    129.   Defendants failed to act on Plaintiff’s complaints because she is a woman.

                    130.   The sexual harassment, discrimination and retaliation that Plaintiff experienced was

            so severe and created working conditions so unpleasant and intolerable as to compel any

            reasonable person to resign from her employment.

                    131.   As a result of the severe and pervasive sexual harassment, discrimination and

            retaliation she experienced, Plaintiff was constructively discharged from her employment.




                                                            23New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      23 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      25 of 39 NYSCEF: 02/05/2021




                    132.     As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress

            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    133.     Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                     AS AND FOR A SECOND CAUSE OF ACTION
                            (Hostile Work Environment – New York State Human Rights Law)

                    134.     Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    135.     NYSHRL § 296 et seq. provides Plaintiff with a claim based upon the hostile work

            environment maintained at St. Moritz.

                    136.     As described above, Valdez constantly and persistently, sexually harassed Plaintiff,

            which created an intimidating, offensive, abusive, discriminatory and otherwise hostile work

            environment.

                    137.     Valdez’s misconduct toward, and harassment of, Plaintiff included, but is not

            limited to, the following:

                    (a)   Asking Plaintiff to go out with him for drinks and dinner, unrelated to business;
                    (b)   Complimenting Plaintiff on her choice of clothes;
                    (c)   Telling Plaintiff how he felt about her personally and flirting with Plaintiff;
                    (d)   Incessantly commenting on Plaintiff’s romantic relationships;
                    (e)   Repeatedly making sexual advances towards Plaintiff;
                    (f)   Standing unnecessarily close to Plaintiff when speaking;
                    (g)   Unnecessarily interrupting Plaintiff’s conversations with others;
                    (h)   Inappropriately touching Plaintiff;




                                                            24New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      24 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      26 of 39 NYSCEF: 02/05/2021




                    (i) Making inappropriate inquiries concerning what Plaintiff was doing, who she was with,
                        etc. when she was not at the Office;
                    (j) Requiring that Plaintiff provide status reports to track her whereabouts, where other
                        employees were not required to submit such reports.

                    138.   The foregoing occurred regularly over the course of Plaintiff’s employment with

            St. Moritz, and they were by no means isolated incidents.

                    139.   By virtue of Defendants’ actions and misconduct, the workplace at St. Moritz is

            permeated with discriminatory harassment, intimidation, ridicule, and insult that is sufficiently

            severe and/or pervasive so as to alter the conditions of Plaintiff’s employment and create an

            intimidating, offensive, abusive, discriminatory and hostile working environment.

                    140.   Perhaps even worse, the various instances of harassment, discrimination and

            retaliation described above were perpetrated by Plaintiff’s supervisors and managers, including

            Defendant Valdez, and St. Moritz permitted the foregoing behavior to persist and continue

            knowing that such harassment, discrimination and retaliation was ongoing, without taking any

            appropriate or corrective action to stop it, thereby condoning and/or acquiescing to it.

                    141.   The toxic and abusive work environment at the Office caused Plaintiff significant

            emotional distress, humiliation and embarrassment.

                    142.   The sexual harassment, discrimination and retaliation that Plaintiff experienced was

            so severe and created working conditions so unpleasant and intolerable as to compel any

            reasonable person to resign from her employment.

                    143.   As a result of the sexual harassment, discrimination and retaliation she experienced,

            Plaintiff was constructively discharged from her employment.

                    144.   As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress



                                                            25New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      25 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                     INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      27 of 39 NYSCEF: 02/05/2021




            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    145.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                     AS AND FOR A THIRD CAUSE OF ACTION
                                   (Retaliation – New York State Human Rights Law)

                    146.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    147.    NYHRL § 296(7) provides:

                            It shall be an unlawful discriminatory practice for any person engaged in
                            any activity to which this section applies to retaliate or discriminate against
                            any person because he or she has opposed any practices forbidden under
                            this article or because he or she has filed a complaint, testified or assisted in
                            any proceeding under this article.

                    148.    As described above, Defendants retaliated against Plaintiff for, among other things,

            refusing Valdez’s sexual advances, complaining about Valdez’s misconduct, and refusing to

            partake in the inappropriate and abusive culture permeating St. Moritz.

                    149.    Defendants retaliated against Plaintiff by, among other things, stripping her of

            important job duties, purposely giving her conflicting information about what was expected of her,

            leaving her out of important internal communications necessary for the performance of her job,

            denying her paid time off to which she was entitled, and subjecting her to increased scrutiny.

                    150.    As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress




                                                            26New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      26 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      28 of 39 NYSCEF: 02/05/2021




            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    151.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                   AS AND FOR A FOURTH CAUSE OF ACTION
                                 (Sexual Harassment and Discrimination – NYCHRL)

                    152.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    153.    Gender is a protected classification as defined by the NYCHRL, NYC Admin. Code

            § 8-102(23), and so Plaintiff is a protected person in this action where she faced discrimination

            based on her gender, marital status, sexual preference and/or other civilly protected classifications

                    154.    NYC Admin. Code § 8-107, provides, in pertinent part:

                            1. Employment. It shall be an unlawful discriminatory practice:
                            (a) For an employer or an employee or agent thereof, because of the actual
                            or perceived … gender, … marital status, partnership status, … sexual
                            orientation, uniformed service or alienage or citizenship status of any
                            person:
                                                          ***
                                    (3) To discriminate against such person in compensation or in terms,
                            conditions, or privileges of employment.
                            13. Employer liability for discriminatory conduct by employee, agent or
                            independent contractor.
                                    a. An employer shall be liable for an unlawful discriminatory
                            practice based upon the conduct of an employee or agent which is in
                            violation of any provision of this section other than subdivisions 1 and 2 of
                            this section.
                                    b. An employer shall be liable for an unlawful discriminatory
                            practice based upon the conduct of an employee or agent which is in
                            violation of subdivision 1 or 2 of this section only where:
                                    (1) The employee or agent exercised managerial or supervisory
                            responsibility; or
                                    (2) The employer knew of the employee’s or agent’s discriminatory
                            conduct, and acquiesced in such conduct or failed to take immediate and



                                                            27New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      27 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      29 of 39 NYSCEF: 02/05/2021




                             appropriate corrective action; an employer shall be deemed to have
                             knowledge of an employee’s or agent’s discriminatory conduct where that
                             conduct was known by another employee or agent who exercised
                             managerial or supervisory responsibility; or
                                    (3) The employer should have known of the employee’s or agent’s
                             discriminatory conduct and failed to exercise reasonable diligence to
                             prevent such discriminatory conduct.

                    155.     Additionally, the Administrative Code is to be construed as liberally as possible

            under the law.

                             a. The provisions of this title shall be construed liberally for the
                             accomplishment of the uniquely broad and remedial purposes thereof,
                             regardless of whether federal or
                             New York state civil and human rights laws, including those laws with
                             provisions worded comparably to provisions of this title, have been
                             construed.

                             b. Exceptions to and exemptions from the provisions of this title shall be
                             construed narrowly in order to maximize the deterrence of discriminatory
                             conduct.

            NYC Admin. Code § 8-130.

                    156.     In addition to all of the foregoing allegations, Defendants violated the

            aforementioned statutes and discriminated against Plaintiff since Plaintiff was treated disparately

            from and less well than other employees of St. Moritz because of, among other things, her gender,

            marital status, sexual preference and/or other civilly protected classification, as well as her

            unwillingness to engage in sexual behavior with her supervisor.

                    157.     Defendants have discriminated against Plaintiff by denying to her the equal terms

            and conditions of employment, including but not limited to subjecting her to disparate working

            conditions and denying her the opportunity to work in an employment setting free from unlawful

            discrimination and harassment.

                    158.     As described above, Plaintiff’s direct supervisor, Defendant Valdez, engaged in a

            continual course of conduct was designed to compel Plaintiff to submit to Valdez’s sexual



                                                            28New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      28 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      30 of 39 NYSCEF: 02/05/2021




            advances. Thus, among other things, the terms, conditions and privileges of her employment were

            dependent on whether or not she engaged in a sexual and/or romantic relationship with Valdez.

                    159.   Valdez subjected Plaintiff to sexual harassment and discrimination that was so

            severe and pervasive that it altered the terms, conditions and privileges of Plaintiff’s employment.

                    160.   Defendant St. Moritz was, at all times relevant herein, responsible for ensuring a

            workplace free from harassment, discrimination and retaliation.

                    161.   Valdez, at all times relevant herein, was acting as and for St. Moritz.

                    162.   As a regional manager at St. Moritz, and the highest-ranking manager at the Office,

            Valdez was a high-level managerial employee and/or someone sufficiently elevated in St. Moritz’s

            business organization to be viewed as its proxy. Thus, St. Moritz is liable for the sexual harassment

            and other discriminatory conduct perpetrated by Valdez.

                    163.   Notwithstanding the foregoing, St. Moritz was aware of Valdez’s sexual

            harassment and other discriminatory conduct towards Plaintiff and took no steps to stop it even

            after Plaintiff complained.

                    164.   Also, upon information and belief, many of St. Moritz’s employees with managerial

            and supervisory functions were independently aware of Valdez’s misconduct, including Defendant

            Tabler. Thus, St. Moritz knew or should have known of Valdez’s misconduct, and instead of

            preventing and/or remedying such misconduct, St. Moritz condoned and/or acquiesced in it.

                    165.   Defendants failed to act on Plaintiff’s complaints because she is a woman.

                    166.   The sexual harassment, discrimination and retaliation that Plaintiff experienced was

            so severe and created working conditions so unpleasant and intolerable as to compel any

            reasonable person to resign from her employment.




                                                            29New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      29 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      31 of 39 NYSCEF: 02/05/2021




                    167.     As a result of the severe and pervasive sexual harassment, discrimination and

            retaliation she experienced, Plaintiff was constructively discharged from her employment.

                    168.     As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress

            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    169.     Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                      AS AND FOR A FIFTH CAUSE OF ACTION
                            (Hostile Work Environment – New York City Human Rights Law)

                    170.     Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    171.     As described above, Plaintiff was subjected to a hostile work environment on

            account of, among other things, her gender, marital status, sexual preference and/or other civilly

            protected classification, and her unwillingness to engage in sexual behavior with her supervisor.

                    172.     By virtue of Defendants’ actions and misconduct, the Office and workplace at St.

            Moritz is permeated with discriminatory harassment, intimidation, ridicule, and insult that is

            sufficiently severe and/or pervasive so as to alter the conditions of Plaintiff’s employment and

            create an intimidating, offensive, abusive, discriminatory and hostile working environment.

                    173.     Perhaps even worse, the various instances of harassment, discrimination and

            retaliation described above were perpetrated by Plaintiff’s supervisors and managers, including

            Defendant Valdez, and St. Moritz permitted the foregoing behavior to persist and continue



                                                            30New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      30 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      32 of 39 NYSCEF: 02/05/2021




            knowing that such harassment, discrimination and retaliation was ongoing, without taking any

            appropriate or corrective action to stop it, thereby condoning and/or acquiescing to it.

                    174.    The Defendants’ actions and misconduct toward Plaintiff were deliberately

            discriminatory.

                    175.    The toxic and abusive work environment at the Office caused Plaintiff significant

            emotional distress, humiliation and embarrassment.

                    176.    The sexual harassment, discrimination and retaliation that Plaintiff experienced was

            so severe and created working conditions so unpleasant and intolerable as to compel any

            reasonable person to resign from her employment.

                    177.    As a result of the sexual harassment, discrimination and retaliation she experienced,

            Plaintiff was constructively discharged from her employment.

                    178.    As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress

            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    179.      Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                     AS AND FOR A SIXTH CAUSE OF ACTION
                                   (Retaliation – New York City Human Rights Law)

                    180.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    181.    NYC Admin. Code § 8-107(7) provides, in pertinent part:



                                                            31New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      31 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      33 of 39 NYSCEF: 02/05/2021




                            Retaliation. It shall be unlawful discriminatory practice for any person
                            engaged in any activity to which this chapter applies to retaliate or
                            discriminate in any manner against any person because such person has (i)
                            opposed any practice forbidden under this chapter, (ii) filed a complaint,
                            testified or assisted in any proceeding under this chapter … The retaliation
                            or discrimination complained of under this subdivision need not result in an
                            ultimate action with respect to employment, housing or a public
                            accommodation or in a materially adverse change in the terms and
                            conditions of employment, housing, or a public accommodation, provided,
                            however, that the retaliatory or discriminatory act or acts complained of
                            must be reasonably likely to deter a person from engaging in protected
                            activity.

                    182.    As described above, Defendants retaliated against Plaintiff for, among other things,

            refusing Valdez’s sexual advances, complaining about Valdez’s misconduct, and refusing to

            partake in the inappropriate and abusive culture permeating St. Moritz.

                    183.    As a direct and proximate result of Defendants’ harassment, discrimination and

            retaliation described herein, Plaintiff has suffered and continues to suffer severe mental anguish

            and emotional distress, including but not limited to depression, humiliation, embarrassment, stress

            and anxiety, loss of self-esteem and self-confidence, emotional pain and suffering, as well as

            physical manifestations of pain and suffering.

                    184.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as her costs, fees

            (including attorneys’ fees) and disbursements, in amounts to be determined at trial.

                                   AS AND FOR A SEVENTH CAUSE OF ACTION
                                             (Aiding and Abetting)

                    185.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    186.    NYSHRL § 296(6) provides:




                                                            32New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      32 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                   INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      34 of 39 NYSCEF: 02/05/2021




                            It shall be an unlawful discriminatory practice for any person to aid, abet,
                            incite, compel or coerce the doing of any of the acts forbidden under this
                            article, or to attempt to do so.

                    187.    Likewise, NYCHRL (NYC Admin. Code § 8-107(6)) provides:

                            Aiding and abetting. It shall be an unlawful discriminatory practice for any
                            person to aid, abet, incite, compel or coerce the doing of any of the acts
                            forbidden under this chapter, or to attempt to do so.

                    188.    Defendant Tabler aided and abetted Valdez’s discrimination, harassment, hostile

            work environment, and retaliation by, among other things, engaging in sexually harassing

            behavior, and failing to investigate Valdez’s misconduct or otherwise take appropriate steps to

            address and/or correct it.

                    189.    As a result of Tabler’s aiding and abetting, Plaintiff suffered damages.

                    190.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as his costs, fees

            (including attorneys’ fees) and disbursements, in amount to be determined at trial.

                                  AS AND FOR AN EIGHTH CAUSE OF ACTION
                                (NYC Admin. Code § 8-107(29) & Labor Law § 201(g))

                    191.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    192.    Pursuant to NYC Admin. Code § 8-107(29) and Labor Law § 201(g), St. Moritz

            was required to “conspicuously display an anti-sexual harassment rights and responsibilities poster

            designed by the commission, in employee breakrooms or other common areas employees gather.”

                    193.    St. Moritz was also required to distribute an “information sheet on sexual

            harassment” setting forth the information required under § 8-107(29).

                    194.    Upon information and belief, St. Moritz never posted the information required

            under NYC Admin. Code § 8-107(29) and Labor Law § 201(g).



                                                            33New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      33 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                      INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      35 of 39 NYSCEF: 02/05/2021




                        195.   Plaintiff is therefore entitled to monetary damages, in an amount to be determined

            at trial.

                                        AS AND FOR A NINTH CAUSE OF ACTION
                                         (Intentional Infliction of Emotional Distress)

                        196.   Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                        197.   Plaintiff, in her employment with Defendant St. Moritz, was subject to the authority

            of Valdez, as one of the regional managers of the company.

                        198.   Defendant Valdez intentionally, willfully and recklessly engaged in an extreme,

            gross and outrageous pattern of conduct designed not only to harass Plaintiff but to humiliate her

            and cause her severe emotional distress, for his own sexual or otherwise perverse gratification.

                        199.   This pattern of behavior substantially interfered with Plaintiff’s employment.

                        200.   Defendant Tabler knew of the extreme, gross and outrageous conduct of Valdez, as

            described in more detail above. However, Tabler failed to take any remedial action against Valdez,

            nor any action to protect Plaintiff, thereby condoning Valdez’s conduct.

                        201.   Defendants Tabler and Valdez were engaged in the conduct as alleged above while

            they were acting as agents of Defendant St. Moritz, and were acting in the scope of, and during

            the course of their employment with St. Moritz.

                        202.   Defendant St. Moritz was fully informed and had sufficient knowledge of all

            material facts and circumstances relevant to the conduct of its employees and failed to act in any

            respect to prevent any further instances of the conduct described in more detail above. As St.

            Moritz acquiesced in, approved and ratified the actions of Valdez and Tabler, it is therefore liable

            for the actions of Valdez and Tabler.




                                                            34New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      34 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      36 of 39 NYSCEF: 02/05/2021




                    203.    The acts and omissions of the defendants were intentional, negligent, malicious and

            in reckless disregard of Plaintiff’s sensibilities, and were an abuse of their authority over Plaintiff.

                    204.    That the actions of the Defendants, as alleged above, were extreme, gross,

            intentional, and demonstrated a willful, wanton and/or reckless indifference to the rights of the

            Plaintiff such that punitive damages should be assessed against the Defendants.

                    205.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as his costs, fees

            (including attorneys’ fees) and disbursements, in amount to be determined at trial.

                                    AS AND FOR A TENTH CAUSE OF ACTION
                                     (Negligent Infliction of Emotional Distress)

                    206.    Plaintiff repeats and realleges each and every allegation stated above as if fully set

            forth herein.

                    207.    Plaintiff, in her employment with Defendant St. Moritz, was subject to the authority

            of Defendant Valdez, as one of the regional managers of the company.

                    208.    Valdez negligently, recklessly, willfully and wantonly, for his own sexual and

            otherwise perverse gratification, as described in more detail above, engaged in an extreme, gross

            and outrageous pattern of conduct designed not only to harass Plaintiff but to humiliate her and

            cause her severe emotional distress.

                    209.    This pattern of behavior substantially interfered with Plaintiff’s employment.

                    210.    Defendant Tabler knew of the extreme, gross and outrageous conduct of Valdez, as

            described in more detail above. However, Tabler failed to take any remedial action against Valdez,

            nor any action to protect Plaintiff, thereby condoning Valdez’s conduct.




                                                            35New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      35 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                    INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      37 of 39 NYSCEF: 02/05/2021




                    211.    Defendants Tabler and Valdez were engaged in the conduct as alleged above while

            they were acting as agents of Defendant St. Moritz, and were acting in the scope of, and during

            the course of their employment with St. Moritz.

                    212.    Defendant St. Moritz was fully informed and had sufficient knowledge of all

            material facts and circumstances relevant to the conduct of its employees and failed to act in any

            respect to prevent any further instances of the conduct described in more detail above. As St.

            Moritz acquiesced in, approved and ratified the actions of Valdez and Tabler, it is therefore liable

            for the actions of Valdez and Tabler.

                    213.    The acts and omissions of the defendants were intentional, negligent, malicious and

            in reckless disregard of Plaintiff’s sensibilities, and were an abuse of their authority over Plaintiff.

                    214.    That the actions of the Defendants, as alleged above, were extreme, gross,

            intentional, and demonstrated a willful, wanton and/or reckless indifference to the rights of the

            Plaintiff such that punitive damages should be assessed against the Defendants.

                    215.    Plaintiff is therefore entitled to monetary damages, including compensatory

            damages, punitive damages, statutory damages and special damages, as well as his costs, fees

            (including attorneys’ fees) and disbursements, in amount to be determined at trial.

                    WHEREFORE, Plaintiff prays that the Court enter a judgment in their favor and against

            the Defendants, containing the following relief:

                A. An award of damages in an amount to be determined at trial, plus prejudgment interest, to
                   compensate Plaintiffs for all monetary and/or economic damages and all non-monetary
                   and/or compensatory damages;

                B. An award of punitive damages;

                C. An award of costs the Plaintiff has incurred in this action, as well as Plaintiff’s reasonable
                   attorneys’ fees to the fullest extent permitted by law; and

                D. Such other relief that the Court deems just and proper.



                                                            36New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      36 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                 INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      38 of 39 NYSCEF: 02/05/2021




                                                    JURY DEMAND

                    Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

                                                                  THE LAW OFFICE OF
                                                                  THOMAS S. MIRIGLIANO, ESQ., P.C.



                                                                  By: ___________________________
            Dated: New York, New York                                    Thomas S. Mirigliano
                   February 5, 2021                                      115 Broadway, Fifth Floor
                                                                         New York, New York 10006
                                                                         Tel: (917) 426-2688
                                                                         Fax: (646) 219-5027
                                                                         Email: tsm@miriglianolaw.com
                                                                         Attorneys for Plaintiff




                                                            37New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      37 of 38
CAUTION: THIS DOCUMENT HAS NOT YET BEEN REVIEWED BY THE COUNTY CLERK. (See below.)                  INDEX NO. UNASSIGNED
NYSCEF DOC. NO. 1 Case 1:21-cv-02620 Document 1-1 Filed 03/26/21 PageRECEIVED
                                                                      39 of 39 NYSCEF: 02/05/2021




                                             ATTORNEY VERIFICATION

            STATE OF NEW YORK                      )
                                                   ) ss.:
            COUNTY OF NEW YORK                     )

                    THOMAS S. MIRIGLIANO, ESQ. an attorney at law, duly admitted to practice in the Courts of

            the State of New York, affirms under the penalties of perjury:

                    1.     I am the principal of the LAW OFFICE         OF   THOMAS S. MIRIGLIANO, ESQ., P.C.,

            attorneys for the Plaintiff in the above-entitled action.

                    2.     I have read the foregoing SUMMONS        AND   VERIFIED COMPLAINT of Plaintiff and

            know the contents thereof, and the same is true to my own knowledge, except as to matters therein

            stated to be alleged upon information and belief, and as to those matters, I believe them to be true.

            The sources of my information and the grounds of my belief as to all matters not stated upon my

            knowledge are communications, papers, reports, and investigations contained in the file

            maintained by my office.

                    3.     This Verification is made by me rather than by Plaintiff because Plaintiff resides

            outside of the County where I maintain my office.


            DATED:         New York, New York
                           February 5, 2021
                                                                   ___________________________________
                                                                         Thomas S. Mirigliano, Esq.




                                                            38New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
This is a copy of a pleading filed electronically pursuant to
which, at the time of its printout from the court system's electronic website, had not yet been reviewed and
approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been
accepted for filing by the County Clerk.                                                                      38 of 38
